DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 and February 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
The disclosure is objected to because of the following informalities: 
para 0054: "propert(ies) of the salt material may be changed to be production ready" should be "properties of the salt material may be changed to be production ready".  
para 0045: "Reinitialization of the subsurface representation may reset the reset the displacement within the subsurface representation" should be "Reinitialization of the subsurface representation may reset the displacement within the subsurface representation”.
para 0048: "In some implementation" should be "In some implementations" .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1 and 11, to “simulate a pre-production stress state” it would be necessary to determine how the stresses are different before human activities.  However, there is also a limitation of “maintaining the stress field within the subsurface representation”.  It is unclear how the stresses in the subsurface representation can be maintained and in the same instance used to simulate a different stress state such as a pre-production state.  For the purposes of interpretation it is assumed that the stresses are allowed to be changed to earlier states in particular before human activities.  Claims 2-10 and 12-20 are rejected for their dependency on the rejected claims 1 and 11 respectively.  
Regarding claim 4 and 14, “reduced displacement within the subsurface representation” is contradictory to “subsurface representation not including any displacement”.  It is unclear how there can be “not including any displacement” and in the same instance “reduced displacement”; the inherited limitation “some of the displacement within the subsurface representation remains…” further supports “reduced displacement”. For the purposes of examination it is assumed that the displacements change under different stresses but that there is a limit on the amount of displacement.  
Regarding claim 6 and 16, “maintaining the stress field within the subsurface representation” is contradictory to “removing stress from the subsurface representation and ramping the stress back to values of the stress field”.  It is unclear how the stress field can be maintained and in the same instance that the stress can be removed from the subsurface representation.  For the purposes of examination it is assumed that after being under stress for some time the structure(s) may deform and therefore the stress may have to be ‘ramped back up’.  Claims 7-8 and 17-18 are rejected for their dependency on claims 6 and 16 respectively.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 1-2, 5, 10-12, 15, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8515720 B2 (Koutsabeloulis) in view of US 8423337 B2 (Hsu).  

Regarding claim 1, Koutsabeloulis teaches a system for modeling subsurface characteristics (Fig. 1, column 5 lines 6-16: modeling characteristics), the system comprising: one or more physical processors (Fig. 9 processor 902) configured by machine-readable instructions to: obtain subsurface information, the subsurface information defining subsurface geological formations (column 10 lines 47-50: Modeling of the subsurface structures to obtain information about the subsurface geological formations); generate a subsurface representation based on the subsurface information, the subsurface representation simulating geometry and properties of the subsurface geological formations (column 5 lines 6-16: data/information is used to generate a subsurface model/representation simulating properties/characteristics of the subterranean/subsurface formations); simulate gravitational forces on the subsurface representation, wherein simulation of the gravitational forces on the subsurface representation causes a stress field and a displacement within the subsurface representation (column 12 lines 30-39: modeled gravity by including stresses and strains(displacements) within the subsurface representation); simulate tectonic forces on the subsurface representation, wherein simulation of the tectonic forces on the subsurface representation changes the stress field and the displacement within the subsurface representation (column 10 lines 26-38: a Mechanical Earth Model including seismic data is tectonic data which is used to create models of the subsurface representation which enable determination of stress fields and displacements); …
Koutsabeloulis does not teach and simulate a pre-production stress state of the subsurface geological formations based on reinitialization of the subsurface representation, wherein the reinitialization of the subsurface representation resets the displacement within the subsurface representation while maintaining the stress field within the subsurface representation.  
Hsu teaches and simulate a pre-production stress state of the subsurface geological formations based on reinitialization of the subsurface representation, wherein the reinitialization of the subsurface representation resets the displacement within the subsurface representation while maintaining the stress field within the subsurface representation (column 7 lines 25-39: system can simulate pre-production stress states by altering the model to a state prior to a “man -induced event”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to simulate stress states from before production.  The motivation would have been that successive steps would have been well documented and the effects of those steps well understood for a given initial morphology of the subsurface geology.  

Regarding claim 2, Koutsabeloulis in view of Hsu teaches the system of claim 1.  
Koutsabeloulis does not teach wherein a calibration of the subsurface representation is performed based on a comparison of the stress field within the subsurface representation and a desired stress field.  
Hsu further teaches wherein a calibration of the subsurface representation is performed based on a comparison of the stress field within the subsurface representation and a desired stress field (column 7 lines 25-39: a model can be calibrated to other stress fields/distributions).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis both the ability to simulate stress states from before production and the ability to calibrate the stress field based on those other stress states of Hsu.  The motivation would have been to improve the accuracy of predicted stress states in the subsurface geology.  

Regarding claim 5, Koutsabeloulis in view of Hsu teaches the system of claim 1.  
Koutsabeloulis does not teach wherein resetting the displacement within the subsurface representation includes restoring the geometry of the subsurface geological formations existing prior to the simulations of the gravitational forces and the tectonic forces on the subsurface representation.  
Hsu further teaches wherein resetting the displacement within the subsurface representation includes restoring the geometry of the subsurface geological formations existing prior to the simulations of the gravitational forces and the tectonic forces on the subsurface representation (column 7 lines 25-39: resetting the displacement to before any “man-induced stress-altering event”, column 13 lines 34-40: can adjust model based on gravitational and on tectonic forces as well).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to reset the displacements to prior to gravitational and tectonic forces of Hsu.  The motivation would have been that the effects of gravitational and tectonic forces would likely be well understood for a given initial morphology of the subsurface geology and therefore provide more information about the predicted stress states in the subsurface geology.  

Regarding claim 10, Koutsabeloulis in view of Hsu teaches the system of claim 1.  
Koutsabeloulis does not teach wherein changes in stress and/or one or more of the properties of the subsurface geological formations are modeled using the pre- production stress state of the subsurface geological formations.  
 Hsu further teaches wherein changes in stress and/or one or more of the properties of the subsurface geological formations are modeled using the pre- production stress state of the subsurface geological formations (column 7 lines 25-39: system can simulate pre-production stress states by altering the model to a state prior to a “man -induced event”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to simulate stress states from before production.  The motivation would have been that successive steps would have been well documented and the effects of those steps well understood for a given initial morphology of the subsurface geology.  

Regarding claim 11, Koutsabeloulis teaches a method for modeling subsurface characteristics (Fig. 1, column 5 lines 6-16: modeling characteristics), the method comprising: obtaining subsurface information, the subsurface information defining subsurface geological formations (column 10 lines 47-50: Modeling of the subsurface structures to obtain information about the subsurface geological formations); generating a subsurface representation based on the subsurface information, the subsurface representation simulating geometry and properties of the subsurface geological formations(column 5 lines 6-16: data/information is used to generate a subsurface model/representation simulating properties/characteristics of the subterranean/subsurface formations); simulating gravitational forces on the subsurface representation, wherein simulation of the gravitational forces on the subsurface representation causes a stress field and a displacement within the subsurface representation (column 12 lines 30-39: modeled gravity by including stresses and strains(displacements) within the subsurface representation); simulating tectonic forces on the subsurface representation, wherein simulation of the tectonic forces on the subsurface representation changes the stress field and the displacement within the subsurface representation (tectonic data is used to create models of the subsurface representation which enable determination of stress fields and displacements); 
Koutsabeloulis does not teach and simulating a pre-production stress state of the subsurface geological formations based on reinitialization of the subsurface representation, wherein the reinitialization of the subsurface representation resets the displacement within the subsurface representation while maintaining the stress field within the subsurface representation.  
Hsu teaches and simulating a pre-production stress state of the subsurface geological formations based on reinitialization of the subsurface representation, wherein the reinitialization of the subsurface representation resets the displacement within the subsurface representation while maintaining the stress field within the subsurface representation (column 7 lines 25-39: system can simulate pre-production stress states by altering the model to a state prior to a “man -induced event”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to simulate stress states from before production.  The motivation would have been that successive steps would have been well documented and the effects of those steps well understood for a given initial morphology of the subsurface geology.  

Regarding claim 12, Koutsabeloulis in view of Hsu teaches the method of claim 11.  
Koutsabeloulis does not teach wherein a calibration of the subsurface representation is performed based on a comparison of the stress field within the subsurface representation and a desired stress field.  
Hsu further teaches wherein a calibration of the subsurface representation is performed based on a comparison of the stress field within the subsurface representation and a desired stress field (column 7 lines 25-39: a model can be calibrated to other stress fields/distributions).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis both the ability to simulate stress states from before production and the ability to calibrate the stress field based on those other stress states of Hsu.  The motivation would have been to improve the accuracy of predicted stress states in the subsurface geology.  

Regarding claim 15, Koutsabeloulis in view of Hsu teaches the method of claim 11.  
Koutsabeloulis does not teach wherein resetting the displacement within the subsurface representation includes restoring the geometry of the subsurface geological formations existing prior to the simulations of the gravitational forces and the tectonic forces on the subsurface representation.  
 Hsu further teaches wherein resetting the displacement within the subsurface representation includes restoring the geometry of the subsurface geological formations existing prior to the simulations of the gravitational forces and the tectonic forces on the subsurface representation (column 7 lines 25-39: resetting the displacement to before any “man-induced stress-altering event”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to reset the displacements to prior to gravitational and tectonic forces of Hsu.  The motivation would have been that the effects of gravitational and tectonic forces would likely be well understood for a given initial morphology of the subsurface geology and therefore provide more information about the predicted stress states in the subsurface geology.  

Regarding claim 20, Koutsabeloulis in view of Hsu teaches the method of claim 11.  
Koutsabeloulis does not teach wherein changes in stress and/or one or more of the properties of the subsurface geological formations are modeled using the pre- production stress state of the subsurface geological formations.  
Hsu further teaches wherein changes in stress and/or one or more of the properties of the subsurface geological formations are modeled using the pre- production stress state of the subsurface geological formations (column 7 lines 25-39: system can simulate pre-production stress states by altering the model to a state prior to a “man -induced event”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to simulate stress states from before production.  The motivation would have been that successive steps would have been well documented and the effects of those steps well understood for a given initial morphology of the subsurface geology.  

Claim(s) 3-4, & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8515720 B2 (Koutsabeloulis) in view of US 8423337 B2 (Hsu) in further view of US 20170315249 A1 (Myers).  

Regarding claim 3, Koutsabeloulis in view of Hsu teaches the system of claim 1.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein at least some of the displacement within the subsurface representation remains after an initial reinitialization of the subsurface representation, and the reinitialization of the subsurface representation is repeated until a reduced displacement within the subsurface representation is acceptable.  
 Myers does teach wherein at least some of the displacement within the subsurface representation remains after an initial reinitialization of the subsurface representation, and the reinitialization of the subsurface representation is repeated until a reduced displacement within the subsurface representation is acceptable (para 0122: iterative process converges to a solution which solves equation 3 to obtain displacements).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis in view of Hsu with the further teachings of Myers.  One would have added to the fracture model with stress and strain of Koutsabeloulis iterative process of Myers.  The motivation would have been to the model converge on the most likely displacements for the subsurface geology.  

Regarding claim 4, Koutsabeloulis in view of Hsu in further view of Myers teaches the system of claim 3.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein the reduced displacement within the subsurface representation is acceptable based on the subsurface representation not including any displacement.  
Myers further teaches wherein the reduced displacement within the subsurface representation is acceptable based on the subsurface representation not including any displacement (para 0122: iterative process converges to a solution which solves equation 3 to obtain displacements).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis in view of Hsu with the further teachings of Myers.  One would have added to the fracture model with stress and strain of Koutsabeloulis iterative process of Myers.  The motivation would have been to the model converge on the most likely displacements for the subsurface geology.  

Regarding claim 13, Koutsabeloulis in view of Hsu teaches the method of claim 11.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein at least some of the displacement within the subsurface representation remains after an initial reinitialization of the subsurface representation, and the reinitialization of the subsurface representation is repeated until a reduced displacement within the subsurface representation is acceptable.  
 Myers does teach wherein at least some of the displacement within the subsurface representation remains after an initial reinitialization of the subsurface representation, and the reinitialization of the subsurface representation is repeated until a reduced displacement within the subsurface representation is acceptable (para 0122: iterative process converges to a solution which solves equation 3 to obtain displacements).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis in view of Hsu with the further teachings of Myers.  One would have added to the fracture model with stress and strain of Koutsabeloulis iterative process of Myers.  The motivation would have been to the model converge on the most likely displacements for the subsurface geology.  

Regarding claim 14, Koutsabeloulis in view of Hsu in further view of Myers teaches the method of claim 13.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein the reduced displacement within the subsurface representation is acceptable based on the subsurface representation not including any displacement.  
 Myers further teaches wherein the reduced displacement within the subsurface representation is acceptable based on the subsurface representation not including any displacement (para 0122: iterative process converges to a solution which solves equation 3 to obtain displacements).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis in view of Hsu with the further teachings of Myers.  One would have added to the fracture model with stress and strain of Koutsabeloulis iterative process of Myers.  The motivation would have been to the model converge on the most likely displacements for the subsurface geology.  

Claim(s) 6-9, & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8515720 B2 (Koutsabeloulis) in view of US 8423337 B2 (Hsu) in further view of US 10684392 B2 (Ramasesha).  

Regarding claim 6, Koutsabeloulis in view of Hsu teaches the system of claim 1.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein maintaining the stress field within the subsurface representation includes removing stress from the subsurface representation and ramping the stress back to values of the stress field.  
Ramasesha teaches wherein maintaining the stress field within the subsurface representation includes removing stress from the subsurface representation and ramping the stress back to values of the stress field (column 10 lines 29-53: maintaining the stress field within the subsurface representation by adding corrections).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis in view of Hsu with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the corrections to the stress field of Ramasesha.  The motivation would have been to have a more accurate model by accounting for and correcting variations in the stress field.  

Regarding claim 7, Koutsabeloulis in view of Hsu in further view of Ramasesha teaches the system of claim 6.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein a material simulated within the subsurface representation is changed from a linear material to a non-linear material for the reinitialization of the subsurface representation.  
Ramasesha teaches wherein a material simulated within the subsurface representation is changed from a linear material to a non-linear material for the reinitialization of the subsurface representation (column 10 lines 56-61: simulation can update the representation taking into account the possibility of the material being non-linear as well as linear).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis in view of Hsu with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to simulate non-linear materials of Ramasesha.  The motivation would have been that since it is known that subsurface geology can exhibit non-linear behavior, to get accurate models it is necessary to consider that various materials may be non-linear.  

Regarding claim 8, Koutsabeloulis in view of Hsu in further view of Ramasesha teaches the system of claim 7.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein contacting forces between different subsurface geological formations are simulated to change the stress field and the displacement within the subsurface representation.  
 Ramasesha further teaches wherein contacting forces between different subsurface geological formations are simulated to change the stress field and the displacement within the subsurface representation (column 2 lines 32-49: nodal forces are simulated contact forces between geological formations which then require corrections to the stress field and the displacement).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis in view of Hsu with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the nodal forces to simulate contact forces of Ramasesha.   The motivation would have been to have a finer grid over which the stresses would be simulated thereby providing a more accurate model of the subsurface geology.  

Regarding claim 9, Koutsabeloulis in view of Hsu in further view of Ramasesha teaches the system of claim 1.  
Koutsabeloulis does not teach wherein a salt material is simulated within the subsurface representation, and a temperature field is applied to the subsurface representation to control a behavior of the salt material.  
Hsu does teach … and a temperature field is applied to the subsurface representation to control a behavior of the salt material (column 12 lines 48-54: temperature is applied/initialized over a field/(at various points).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis a temperature field applied to the subsurface representation.  The motivation would have been that materials can behave differently depending on their temperature and that the temperature might not be uniform so to have an accurate model it would be necessary to have a temperature field applied to the subsurface representation.  
Neither Koutsabeloulis nor Hsu teach wherein a salt material is simulated within the subsurface representation.  
Ramasesha does teach wherein a salt material is simulated within the subsurface representation (column 6 lines 4-9: system can be applied to salt formations), … 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Koutsabeloulis in view of Hsu in further view of Ramasesha with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to model salt formations of Ramasesha.  The motivation would have been that salts have their own set of properties which would need to be accounted for in order to have an accurate model of the subsurface geology where salt is present.  

Regarding claim 16, Koutsabeloulis in view of Hsu in further view of Ramasesha teaches the method of claim 11.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein maintaining the stress field within the subsurface representation includes removing stress from the subsurface representation and ramping the stress back to values of the stress field.  
Ramasesha teaches wherein maintaining the stress field within the subsurface representation includes removing stress from the subsurface representation and ramping the stress back to values of the stress field (column 10 lines 29-53: maintaining the stress field within the subsurface representation by adding corrections).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis in view of Hsu with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the corrections to the stress field of Ramasesha.  The motivation would have been to have a more accurate model by accounting for and correcting variations in the stress field.  

Regarding claim 17, Koutsabeloulis in view of Hsu in further view of Ramasesha teaches the method of claim 16.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein a material simulated within the subsurface representation is changed from a linear material to a non-linear material for the reinitialization of the subsurface representation.  
Ramasesha teaches wherein a material simulated within the subsurface representation is changed from a linear material to a non-linear material for the reinitialization of the subsurface representation (column 10 lines 56-61: simulation can update the representation taking into account the possibility of the material being non-linear as well as linear).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis in view of Hsu with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to simulate non-linear materials of Ramasesha.  The motivation would have been that since it is known that subsurface geology can exhibit non-linear behavior, to get an accurate model it is necessary to consider that various materials may be non-linear.  

Regarding claim 18, Koutsabeloulis in view of Hsu in further view of Ramasesha teaches the method of claim 17.  
Neither Koutsabeloulis nor Hsu explicitly teaches wherein contacting forces between different subsurface geological formations are simulated to change the stress field and the displacement within the subsurface representation.  
Ramasesha teaches wherein contacting forces between different subsurface geological formations are simulated to change the stress field and the displacement within the subsurface representation (column 2 lines 32-49: nodal forces are simulated contact forces between geological formations which then require corrections to the stress field and the displacement).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis in view of Hsu with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the nodal forces to simulate contact forces of Ramasesha.   The motivation would have been to have a finer grid over which the stresses would be simulated thereby providing a more accurate model of the subsurface geology.  

Regarding claim 19, Koutsabeloulis in view of Hsu in further view of Ramasesha teaches the method of claim 11.  
 Koutsabeloulis does not teach wherein a salt material is simulated within the subsurface representation, and a temperature field is applied to the subsurface representation to control a behavior of the salt material.  
Hsu does teach … and a temperature field is applied to the subsurface representation to control a behavior of the salt material (column 12 lines 48-54: temperature is applied/initialized over a field/(at various points).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis with the teachings of Hsu.  One would have added to the fracture model with stress and strain of Koutsabeloulis a temperature field applied to the subsurface representation.  The motivation would have been that materials can behave differently depending on their temperature and that the temperature might not be uniform so to have an accurate model it would be necessary to have a temperature field applied to the subsurface representation.  
Neither Koutsabeloulis nor Hsu teach wherein a salt material is simulated within the subsurface representation.  
Ramasesha does teach wherein a salt material is simulated within the subsurface representation (column 6 lines 4-9: system can be applied to salt formations), …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Koutsabeloulis in view of Hsu in further view of Ramasesha with the further teachings of Ramasesha.  One would have added to the fracture model with stress and strain of Koutsabeloulis the ability to model salt formations of Ramasesha.  The motivation would have been that salts have their own set of properties which would need to be accounted for in order to have an accurate model of the subsurface geology where salt is present.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200032623 A1 (McClure) uses adaptive implicit methods (AIM) to calibrate and simulate a well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868